Citation Nr: 0826368	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1974 to January 1977.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, continued a noncompensable rating 
for bilateral hearing loss.  The veteran's claims file is now 
in the jurisdiction of the Phoenix, Arizona RO.  


FINDINGS OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level I in either ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
84, 23353 (April 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of her claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An August 2003 letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  She has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The Board is aware that the notice letter does not contain 
the level of specificity set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43-44 (2008).  However, the Board 
finds that such procedural defect is not prejudicial error 
because of evidence of actual knowledge on the part of the 
veteran and her representative, and other documentation in 
the claims file of such notification that a reasonable person 
could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Notably, the statement of the case 
provided the criteria for rating bilateral hearing loss.  The 
veteran's February 2005 VA Form 9, substantive appeal, and 
June 2005 statement indicated an awareness that information 
demonstrating a noticeable worsening or increase in severity 
of the disabilities and the effect such worsening has on her 
employment and daily life is necessary to substantiate her 
claim for a higher evaluation.  Significantly, the Court in 
Vazquez-Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate her claim.  See Vazquez-Flores, 22 
Vet. App. at 48-49, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  As noted above, the veteran has had ample 
opportunity to respond/supplement the record, and neither the 
veteran nor her representative has alleged prejudice from a 
notice deficiency.  Therefore, further notice is not 
required.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in February 2004.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

September 2003 private audiometry, presented in chart format 
was reported as finding mild sloping to moderate 
sensorineural hearing loss bilaterally.  Speech audiometry 
(by Maryland CNC Test) revealed speech recognition ability of 
100 percent bilaterally.  

On February 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
25
45
LEFT
20
25
25
25
25

The average puretone thresholds were 29 decibels, right ear, 
and 25 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally.

In her February 2005 substantive appeal, the veteran stated 
that she had been chastised and reprimanded repeatedly at 
work for speaking too loud, though she did so because she 
could not hear herself.  She also stated that she had 
difficulty hearing conversations over the telephone, and that 
was a large part of her job.  In a June 2005 statement, the 
veteran reported that she had been terminated from her job 
due to her inability to lower her voice when speaking, 
causing disruption at work.  
In a June 2008 written brief, the veteran's representative 
argued that she should be afforded a new VA examination as 
her last VA examination took place over four years ago.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  The RO has not 
assigned staged ratings for bilateral hearing loss; a 
noncompensable rating has been assigned for the entire appeal 
period.  As findings have been consistent throughout, staged 
ratings are not indicated.  

The puretone threshold results of the veteran's September 
2003 private audiometry are in a chart format which the Board 
is neither competent nor authorized to interpret.  Under 
governing regulation, testing of hearing loss disability for 
VA rating purposes must meet specific requirements (to 
include speech discrimination testing in a controlled setting 
using a Maryland CNC word list).  There is no indication that 
the September 2003 audiometry was conducted in the specific 
manner required by regulation.  Thus, its puretone threshold 
results are not appropriate for use in rating the veteran's 
hearing loss disability.  The speech discrimination testing 
results were done using the Maryland CNC Test; speech 
recognition scores were 100 percent, bilaterally (reflecting 
unimpaired hearing acuity).

The only audiometry of record suitable for rating purposes is 
that on February 2004 VA examination, when average puretone 
thresholds were 29 decibels, right ear, and 25 decibels, left 
ear.  Speech discrimination was 96 percent bilaterally.  
Under Table VI, such hearing acuity constitutes Level I 
hearing in the right ear and Level I hearing in the left ear.  
Under 38 C.F.R. § 4.85, Table VII, such hearing acuity 
warrants a noncompensable rating under Code 6100.  The 
February 2004 VA audiometry did not show an exceptional 
pattern of hearing that would warrant rating the disability 
under the alternate criteria in Table VIA.

The veteran's lay assertions that her hearing impairment has 
been, and is, greater than reflected by a noncompensable 
rating are insufficient to establish this is so.  While she 
is competent to describe the impact of her hearing acuity on 
her employment and daily life, as a layperson, she is not 
competent to establish the level of hearing disability by her 
own opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  As noted, the evaluation of hearing loss disability 
involves the mechanical application of the rating schedule, 
which here results in a noncompensable rating.  See 
Lendenmann, supra.

The veteran's representative asserts that she should be 
afforded another VA examination due to the extent of time 
since she was last examined.  However, the veteran has not 
specifically alleged (nor has she submitted any evidence 
suggesting) that her current hearing acuity is any worse than 
it was in February 2004.  In the absence of a showing of, or 
evidence suggesting, worsening hearing loss, another VA 
examination is not necessary.  38 C.F.R. § 3.327(a).

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization" due to hearing loss as to suggest that 
referral for extraschedular consideration is indicated.  
38 C.F.R. § 3.321(b).  The veteran has indicated that her 
employment was terminated because she was too loud (and not 
because she could not hear).

The preponderance of the evidence is against a compensable 
rating for bilateral hearing loss.  The reasonable doubt 
doctrine is not for application and the claim must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


